Title: To Thomas Jefferson from Lister Asquith, 14 November 1785
From: Asquith, Lister
To: Jefferson, Thomas


St. Pol de Léon, 14 Nov. 1785. Asquith has heard nothing from TJ since his letter of 12 Oct., but he encloses a letter from Picrel informing him that the case is to be settled at Paris. Diot says he has written TJ of this and thinks, since the arrangements were made in Brest, that Desbordes could give Asquith more information than he. At the advice of the judge of the admiralty, Asquith this day petitioned Castries and Calonne.
